Per Curiam.
This suit was brought to recover damages for personal injuries to Fred Locke, the infant plaintiff, and incidental damages to his father, Thomas Locke, arising out of a collision of an automobile, in which the infant plaintiff, Fred Locke, was riding, with an automobile truck owned by the defendant, on the Paterson Plank road, on September 1st, 1925.
The trial resulted in verdicts for the infant plaintiff Fred Locke for $1,000, and for the plaintiff Thomas Locke for $800.
A rule to show cause was allowed to the defendant, why a new trial should not be granted.
The defendant writes down four reasons for a new trial. We think there is no sufficient reason for disturbing the verdicts rendered by the jury.
The rule to show cause is therefore discharged.